Notice of Pre-AIA  or AIA  Status
The present application, filed on or after April 30, 2019, is being examined under the first inventor to file provisions of the AIA .
Detailed action
Claims 1-27 are pending and are being considered.
Claims 1-4, 6-8, 10-23 and 25-27 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 was filed after the mailing date of the application no. 16399905 on 04/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to double patenting
In response to applicants argument that a terminal disclaimer will be filled at that time when it is determined that the instant application includes allowable subject matter. The examiner have updated the double patented rejection into “nonstatutory obviousness type double patenting” based on applicants amendments. The nonstatutory obviousness type double patenting is abeyance until a terminal disclaimer is filled when the application is in condition for allowance.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
Response to 102/103
Applicants arguments filled on 01/25/2021 have been fully considered. In response to applicants argument that Ericsson fails to teach the amended limitation “the release bundle information comprising, for each file of the one or more files, meta data corresponding to the file”, examiner asserts that Ericson teaches [0002 and 0047] software bundle comprises files and the files are marked with a version number (i.e. which can be a Meta data). However since Ericson fails to explicitly teach Meta data (i.e. file name, file size) of each file in the bundle. Therefore applicant’s argument for the amended limitation are moot in view of new grounds of rejection necessitated by IDS 01/25/2021 and further based on amendments.
Applicant’s arguments regarding dependent claims 26-27 are moot in view of new grounds of rejection. The argument do not apply to the current art being used. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-14 and 16 – 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -30  of copending Application No. 16/898,174 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY V BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ONPETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Independent Claims
Current Application 16/399,905
Reference Application 16/898,174
Claim 1 A method for distributing a software release, the method comprising: receiving, by one or more processors, an indication from a distributor device of one or more files for distribution; generating, by the one or more processors, a bundle based on the one or more files, the bundle comprising release bundle information generated based on the one or more files, the release bundle information comprising, for each file of the one or more files, meta data corresponding to the file; attaching, by the one or more processors, a signature to the bundle to generate a signed bundle; receiving, by the one 

, the bundle comprising release bundle information generated based on the one or more files, the release bundle information comprising, for each file of the one or more files, meta data corresponding to the file; attach a signature to the bundle to generate a signed bundle; receive a selection from the distribution device of one or more node devices to receive the signed bundle; and initiate transmission of 

Claim 18 A method for receiving a software release, the method comprising: initiating, by one or more processors, a release bundle transaction session corresponding to a software release; receiving, by the one or more processors, a bundle including signed release bundle information, the signed release bundle information comprising, for each file of one or more files corresponding to the signed release bundle information, meta data corresponding to the file; verifying, by the one or more processors, a source of the signed release bundle information; after verification of the source, identifying, by the one or more processors, a transaction directory; verifying, by the one or more processors, each of the one or more files is included in the transaction directory; and closing, by the one or more processors, the release bundle transaction session in response to verification, based on the signed release bundle information, that each of the one or more files is included in the transaction directory.
Claim 20 A method for receiving a software release, the method comprising: initiating, by one or more processors, a release bundle transaction session corresponding to a software release; receiving, by the one or more processors, a bundle including secured release bundle information; verifying, by the one or more processors, a source of the secured release bundle information; after verification of the source, identifying, by the one or more processors, a transaction directory; verifying, by the one or more processors, each of one or more files corresponding to the secured release bundle information is included in the transaction directory; and closing, by the one or more processors, the release bundle transaction session in response to verification, based on the secured release bundle information, that each of the one or more files is included in the transaction directory.
, the signed release bundle information comprising, for each file of one or more files corresponding to the signed release bundle information, meta data corresponding to the file; verify a source of the signed release bundle information; after verification of the source, identify a transaction directory; verify each of the one or more files is included in the transaction directory; and close the release bundle transaction session in response to verification, based on the signed release bundle information, that each of the one or more files is included in the transaction directory, making the one or more files corresponding to the software 



All the limitation of independent claims 1, 14, 18 and 25 are taught by the reference application except for the underlined limitation, which is taught by Mishra et al (hereinafter Mishra) (US 20160117235) (on [0037 and 0060] teaches a software package comprising many files and may combined in various different ways to build different versions and files can be located based on file name and file size (i.e. metadata)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mishra into the teaching of Ericson by having metadata for each file in the bundle. One would be motivated to do so in order to perform automated testing of complex software and effectively interpret the test result (Mishra on [0004]).

Dependent claims
Current Application 16/399,905
2
4
5
7
8
9
10
11
12
13
16
17
19
20
21
22
23
24
Reference Application 16/898,174
2
4
6
8
9
10
11
12
13
14
17
18
22
23
24
25
26
27


                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 5-8, 10 and 12-17 rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 20150002431) in view of Mishra et al (hereinafter Mishra) (US 20160117235).

Regarding claim 1 Ericson teaches A method for distributing a software release, the method comprising (Ericson on [0002] teaches a mechanism for distribution of source codes by releasing new software version to replace previous version of software package);
receiving, by one or more processors, an indication from a distributor device of one or more files for distribution (Ericson on [0018] teaches a transaction may provide a command that indicates an action for the code repository to take regarding the transaction, a "checkout" command to reserve one or more files of a software package for a particular user. See on [0040] teaches transaction 302 may correspond to a source code commit transaction that pushes a new file or an update to an existing file to the distributed code repository);
 generating, by the one or more processors, a bundle based on the one or more files, the bundle comprising release bundle information generated based on the one or more files, (Ericson Fig 1 and text on [0015 and 0028] teaches system 100 includes Node A 102 that is structured as a computing device. The developer uses Node A 102 to create a software package 104 that includes one or more source code files and/or software resource files (e.g., libraries, images, sounds, icons, and so forth). In some examples, the software package 104 includes executable files. See also on [0009] teaches users may perform source code commit transactions that provide new software packages and updates to existing software packages to the distributed code repository);
(Ericson on [0016 and 0028] teaches Node A 102 signs the software package 104 to create a signed software package 106. The signed software package 106 is structured to include a signature and also the contents of the software package 104. In the present example, the signature includes a string of text that verifies the authenticity of the software package 104 that is included with the signature);
 receiving, by the one or more processors, a selection from the distribution device of one or more node devices to receive the signed bundle (Ericson on [0009] teaches A source code commit transaction includes providing a link to a software package (or by providing the software package itself) to a plurality of networked computing nodes that are managed or owned by other users. See also on [0024 and 0030] teaches Node D 112 is structured to provide, via a multicast data transmission, the signed software package 106 and the created transaction ledger block to other nodes (e.g., Node B 108 and Node C 110). In this way, other nodes in the distributed network are made aware of the completed transaction regarding the signed software package 106 and provided access to the signed software package 106);
and initiating, by the one or more processors, transmission of the signed bundle to each of the one or more node devices (Ericson on [0024 and 0030] teaches Node D 112 is structured to provide, via a multicast data transmission, the signed software package 106 and the created transaction ledger block to other nodes (e.g., Node B 108 and Node C 110). In this way, other nodes in the distributed network are made aware of the completed transaction regarding the signed software package 106 and provided access to the signed software package 106).
	Although Ericson teaches software bundle comprises files and the files are marked with a version number (i.e. which can be a Meta data), However Ericson fails to explicitly teaches metadata corresponding each of the file in the bundle, but Mishra from analogous art teaches 

 (Mishra on [0037 and 0060] teaches a software package comprising many files and may combined in various different ways to build different versions and files can be located based on file name and file size (i.e. metadata)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mishra into the teaching of Ericson by having metadata for each file in the bundle. One would be motivated to do so in order to perform automated testing of complex software and effectively interpret the test result (Mishra on [0004]).

Regarding claim 2 the combination of Ericson and Mishra teaches all the limitations of claim 1 above, Ericson further teaches further comprising: receiving, by the one or more processors, a list of release updates from the distributor device, the list of release updates corresponding to the one or more files (Ericson on [0011] teaches a list of transactions is implemented, such that a plurality of nodes in the network maintain an accurate listing of updates to the code repository. This transaction listing may be accessed by nodes in the network to identify the developers of software packages, locations of software packages and versioning information corresponding to the software packages, such as the identity of the most recent versions of the software packages and changes from previous versions of the software packages. See also on [0002] teaches software package files are marked with version number. See on [0034, 0038 and 0047] teaches distinguish between different version of software package comprising one or more files);
identifying, by the one or more processors, the one or more files based on the list of release updates (Ericson on [0011] teaches a list of transactions is implemented, such that a plurality of nodes in the network maintain an accurate listing of updates to the code repository. This transaction listing may be accessed by nodes in the network to identify the developers of software packages, locations of software packages and versioning information corresponding to the software packages, such as the identity of the most recent versions of the software packages and changes from previous versions of the software packages. See also on [0002] teaches software package files are marked with version number. See on [0034, 0038 and 0047] teaches distinguish between different version of software package comprising one or more files);
and accessing, by the one or more processors, each of the one or more files (Ericson on [0018] teaches a transaction may provide a command that indicates an action for the code repository to take regarding the transaction, a "checkout" command to reserve one or more files of a software package for a particular user. see on [0040] teaches transaction 302 may correspond to a source code commit transaction that pushes a new file or an update to an existing file to the distributed code repository).
Regarding claim 3 the combination of Ericson and Mishra teaches all the limitations of claim 1 above, Ericson further teaches where generating the bundle comprises: generating, by one or more processors, the release bundle information based on the one or more files (Ericson Fig 1 and text on [0015 and 0028] teaches system 100 includes Node A 102 that is structured as a computing device. The developer uses Node A 102 to create a software package 104 that includes one or more source code files and/or software resource files (e.g., libraries, images, sounds, icons, and so forth). In some examples, the software package 104 includes executable files).
Mishra teaches wherein the meta data corresponding to a first file of the one or more files indicates a file name of the first file, a file size of the first file, a property that annotates the first file, or a combination thereof (Mishra on [0037 and 0060] teaches a software package comprising many files and may combined in various different ways to build different versions and files can be located based on file name and file size (i.e. metadata)).
(Mishra on [0004]).

Regarding claim 5 the combination of Ericson and Mishra teaches all the limitations of claim 1 above, Ericson further teaches further comprising: generating, by the one or more processors, the signature based on a private key corresponding to the distributor device (Ericson on [0016, 0028 and 0032] teaches the signature is generated by inputting a signing key, such as a private key, of the developer into an encryption function along with a hash generated from the software package 104).
Regarding claim 6 the combination of Ericson and Mishra teaches all the limitations of claim 1 above, Mishra further teaches further comprising: receiving, by the one or more processors from a first node device of the one or more node devices, one or more checksums associated with the one or more files and verifying, by the one or more processors, that the signed bundle is transmitted to the first node device based on the one or more checksums (Mishra on [0027, 0034 and 0037-0038] teaches facilitate security processing by providing a hash index of files on a client device to one of the processing nodes 110).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mishra into the teaching of Ericson by having checksum for each file for verifying the signed bundle. One would be motivated to do so in order to perform automated testing of complex software and effectively interpret the test result (Mishra on [0004]).

Regarding claim 7 the combination of Ericson and Mishra teaches all the limitations of claim 1 above, Ericson further teaches further comprising verifying, by the one or more processors, the one or (Ericson on [0036 and 0041-0042] teaches the validator node assigns the transaction identifier by accessing one or more hashes included in previous transaction ledger blocks to perform a proof of work. In more detail, the proof of work may include generating a hash that includes contents from the transaction ledger and also a hash of a previous transaction ledger block. The proof of work helps protect the transaction ledger block (and the previous transaction ledger blocks) from tampering because it provides a cryptographic link between the transaction ledger block and previous transaction ledger blocks. In that regard, the hashes in the transaction identifiers help ensure that even minor changes in the previous transaction ledger block result in a different hash, thereby indicating the existence of the tampering).
Regarding claim 8 the combination of Ericson and Mishra teaches all the limitations of claim 7 above, Ericson further teaches further comprising: receiving, by the one or more processors, for each file of at least one file included in the transaction directory, a corresponding checksum; and for each of the received checksums of the at least one file included in the transaction directory, determining whether the received checksum matches a checksum of the one or more files (Ericson on [0036 and 0041-0042] teaches the validator node assigns the transaction identifier by accessing one or more hashes included in previous transaction ledger blocks to perform a proof of work. In more detail, the proof of work may include generating a hash that includes contents from the transaction ledger and also a hash of a previous transaction ledger block. The proof of work helps protect the transaction ledger block (and the previous transaction ledger blocks) from tampering because it provides a cryptographic link between the transaction ledger block and previous transaction ledger blocks. In that regard, the hashes in the transaction identifiers help ensure that even minor changes in the previous transaction ledger block result in a different hash, thereby indicating the existence of the tampering).
10 the combination of Ericson and Mishra teaches all the limitations of claim 1 above, Ericson further teaches further comprising: receiving, by the one or more processors, distribution parameters from the distributor device, the distribution parameters comprising a date, a time, or both, corresponding to the transmission of the signed bundle (Ericson on [0038, 0041 and 0046] teaches The nodes in the network may access the transaction ledger blocks to identify a current version of a software package, identify changes that have been made to the various packages in the code repository, and so forth. For example, a node may determine that a most recent version of a software package by identifying the transaction ledger block that specifies that software package and has a most recent time stamp. Further teaches the time stamp 314 specifies a time corresponding to the transaction, such as a time that the transaction was submitted for validation. In some examples, the time stamp specifies a year, month, day, hour, minute, and second corresponding to the transaction).
Regarding claim 12 the combination of Ericson and Mishra teaches all the limitations of claim 1 above, Ericson further teaches wherein a first node device of the one or more node devices comprises an Internet of things (IoT) device (Ericsson on [0049] teaches computing device 400 may provide a computing device, such as a smart or mobile phone (i.e. IoT device)).

Regarding claim 13 the combination of Ericson and Mishra teaches all the limitations of claim 1 above, Ericson further teaches where the signed bundle is immutable (Ericsson on [0032] teaches The validator may compare the hash retrieved from the decrypted signature with a hash that the validator node generates from the software package to verify that the contents of the software package have not been tampered with or otherwise modified, such as by an unauthorized user, entity, or software program. Techniques for generating the hash from the software package include MD5, SHA-1).

14 Ericsson teaches A system for distributing a software release, the system comprising: (Ericson on [0002] teaches a mechanism for distribution of source codes by releasing new software version to replace previous version of software package);
at least one memory storing instructions and one or more processors coupled to the at least one memory, the one or more processors configured to execute the instructions to cause the one or more processors to: (Ericson Fig 1 and text on [0013-0014] teaches one or more hardware processors coupled to the non-transitory memory that are configured to read instructions from the non-transitory memory to perform the operations);
receive an indication from a distributor device of one or more files for distribution (Ericson on [0018] teaches a transaction may provide a command that indicates an action for the code repository to take regarding the transaction, a "checkout" command to reserve one or more files of a software package for a particular user. See on [0040] teaches transaction 302 may correspond to a source code commit transaction that pushes a new file or an update to an existing file to the distributed code repository);
 generate a bundle based on the one or more files the bundle comprising release bundle information generated based on the one or more files, (Ericson Fig 1 and text on [0015 and 0028] teaches system 100 includes Node A 102 that is structured as a computing device. The developer uses Node A 102 to create a software package 104 that includes one or more source code files and/or software resource files (e.g., libraries, images, sounds, icons, and so forth). In some examples, the software package 104 includes executable files. See also on [0009] teaches users may perform source code commit transactions that provide new software packages and updates to existing software packages to the distributed code repository);
attach a signature to the bundle to generate a signed bundle (Ericson on [0016 and 0028] teaches Node A 102 signs the software package 104 to create a signed software package 106. The signed software package 106 is structured to include a signature and also the contents of the software package 104. In the present example, the signature includes a string of text that verifies the authenticity of the software package 104 that is included with the signature);
receive a selection from the distribution device of one or more node devices to receive the signed bundle (Ericson on [0009] teaches A source code commit transaction includes providing a link to a software package (or by providing the software package itself) to a plurality of networked computing nodes that are managed or owned by other users. See also on [0024 and 0030] teaches Node D 112 is structured to provide, via a multicast data transmission, the signed software package 106 and the created transaction ledger block to other nodes (e.g., Node B 108 and Node C 110). In this way, other nodes in the distributed network are made aware of the completed transaction regarding the signed software package 106 and provided access to the signed software package 106); 
and initiate transmission of the signed bundle to each of the one or more node devices (Ericson on [0024 and 0030] teaches Node D 112 is structured to provide, via a multicast data transmission, the signed software package 106 and the created transaction ledger block to other nodes (e.g., Node B 108 and Node C 110). In this way, other nodes in the distributed network are made aware of the completed transaction regarding the signed software package 106 and provided access to the signed software package 106).
Although Ericson teaches software bundle comprises files and the files are marked with a version number (i.e. which can be a Meta data), However Ericson fails to explicitly teaches metadata corresponding each of the file in the bundle, but Mishra from analogous art teaches 

 (Mishra on [0037 and 0060] teaches a software package comprising many files and may combined in various different ways to build different versions and files can be located based on file name and file size (i.e. metadata)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mishra into the teaching of Ericson by having metadata for each file in the bundle. One would be motivated to do so in order to perform automated testing of complex software and effectively interpret the test result (Mishra on [0004]).

Regarding claim 15 the combination of Ericson and Mishra teaches all the limitations of claim 14 above, Mishra teaches meta data comprises first meta data corresponding to a first file of the one or more files and second meta data corresponding to a second file of the one or more files, the second meta data different from the first meta data (Mishra on [0037 and 0060] teaches a software package comprising many files and may combined in various different ways to build different versions and files can be located based on file name and file size (i.e. multiple files each file can be located by file name and file size)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mishra into the teaching of Ericson by having metadata for each file in the bundle. One would be motivated to do so in order to perform automated testing of complex software and effectively interpret the test result (Mishra on [0004]).

Regarding claim 16 Ericson teaches all the limitations of claim 15 above, Ericson further teaches where, to generate the release bundle information, the one or more processors are further configured to execute the instructions to cause the one or more processors to, for each file of the one or more files: generate a corresponding checksum (Ericson on [0032, 0036 and 0041-0042] teaches the validator node assigns the transaction identifier by accessing one or more hashes included in previous transaction ledger blocks to perform a proof of work. In more detail, the proof of work may include generating a hash that includes contents from the transaction ledger and also a hash of a previous transaction ledger block. The proof of work helps protect the transaction ledger block (and the previous transaction ledger blocks) from tampering because it provides a cryptographic link between the transaction ledger block and previous transaction ledger blocks. In that regard, the hashes in the transaction identifiers help ensure that even minor changes in the previous transaction ledger block result in a different hash, thereby indicating the existence of the tampering);
Regarding claim 17 Ericson teaches all the limitations of claim 15 above, Ericson further teaches where, to generate the release bundle information, the one or more processors are further configured to execute the instructions to cause the one or more processors to generate a checksum for an entirety of the one or more files (Ericson on [0032, 0036 and 0041-0042] teaches the validator node assigns the transaction identifier by accessing one or more hashes included in previous transaction ledger blocks to perform a proof of work. In more detail, the proof of work may include generating a hash that includes contents from the transaction ledger and also a hash of a previous transaction ledger block. The proof of work helps protect the transaction ledger block (and the previous transaction ledger blocks) from tampering because it provides a cryptographic link between the transaction ledger block and previous transaction ledger blocks. In that regard, the hashes in the transaction identifiers help ensure that even minor changes in the previous transaction ledger block result in a different hash, thereby indicating the existence of the tampering).

Claims 4 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 20150002431) in view of Mishra et al (hereinafter Mishra) (US 20160117235) and further in view of Prunickiet al (hereinafter Prunicki) (US 9280339).

Regarding claim 4 the combination of Ericson and Mishra teaches all the limitations of claim 1 above, Ericson further teaches where: the one or more files include one or more parts (Ericson on [0034] teaches source code of one or more files);
generating the release bundle information comprises: for each part of the one or more parts, generating a checksum; and/or generating a bundle checksum for an entirety of the one or more files (Ericson on [0033] teaches a checksum computed from source code).
	The combination of Ericson and Mishra fails to teach the bundle does not include the one or more files, however Prunicki from analogous art teaches and the bundle does not include the one or more files (Prunicki on [Col 1 line 6-15] teaches Software developers may create the applications and software packages using specific libraries and application programming interfaces (APIs) (i.e. specific libraries are not included in the package)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Prunicki into the combined teaching of Ericson and Mishra by not including files form which the package is generated in the package. One would be motivated to do so in order to properly update software package (Prunicki on [Col 1 line 5-15]).
Regarding claim 9 the combination of Ericson and Mishra teaches all the limitations of claim 1 above, the combination fails to teach based on input received from the distributor device, replacing, by the one or more processors, at least one file of the one or more files with a different file, the bundle generated based on the different file, however  Prunicki from analogous art teaches further comprising: based on input received from the distributor device, replacing, by the one or more processors, at least one file of the one or more files with a different file, the bundle generated based on the different file (Prunicki on [Col 2line 5-14] teaches the application or software package may need to utilize a different library. The class replacer enables the framework to efficiently and accurately update the linkage of the application or software package to the new library without having to individually update each compiled code file associated with the software package or application).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Prunicki into the combined teaching of Ericson and Mishra by replacing a file in a package with different file. One would be motivated to do so in order to properly update software package (Prunicki on [Col 1 line 5-15]).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 20150002431) in view of Mishra et al (hereinafter Mishra) (US 20160117235)  and further in view of Tjaden (US 5915238).

Regarding claim 11 the combination of Ericson and Mishra teaches all the limitations of claim 1 above, Ericson further teaches further comprising: 99934248.1 59JFRG.P0001US.C1/1001125666 initiating, by the one or more processors, presentation at the distribution device of a user interface for the distributor transaction session (Ericson Fig 4 block 406 and text on [0050] teaches display (i.e. user interface) for presentation);
receiving, by the one or more processors, a transmission request from the distributor device to distribute the signed bundle to the one or more node devices (Ericson on [0040] teaches Transaction 302 includes data that describes a requested update to a code repository. For example, the transaction 302 may correspond to a source code commit transaction that pushes a new file or an update to an existing file to the distributed code repository. See also on [0024 and 0030] teaches Node D 112 is structured to provide, via a multicast data transmission, the signed software package 106 and the created transaction ledger block to other nodes (e.g., Node B 108 and Node C 110). In this way, other nodes in the distributed network are made aware of the completed transaction regarding the signed software package 106 and provided access to the signed software package 106);
(Ericsson on [0035] teaches the validator node generates a transaction ledger block corresponding to the validated transaction. In the present example, the validator node provides the transaction, in a transaction ledger block that includes one or more other transactions that have been validated by the validator node. See on [0019] teaches the transaction submitted by Node A 102 may include terns that are written into the code of the transaction. The terms in the transaction are executed by a recipient of the transaction to carry out the transaction. For example, terms in the submitted transaction may include terms that are executed to authenticate the developer or Node A 102, update a transaction ledger to include the transaction).
	The combination of Ericson and Mishra fails to explicitly teach imitating a session and closing the session once after transmission of software bundle, however Tjaden from analogous art teaches receiving, by the one or more processors, a request to initiate a distribution transaction session from the distribution device (Tjaden Fig 23 and text on [Col 19 line 1-29] teaches establishing a communication session corresponding to application package containing program file);
closing, by the one or more processors, the distribution transaction session (Tjaden Fig 23 and text on [Col 19 line 1-29] teaches establishing a communication session corresponding to application package containing program file. further teaches the local controller 28 stores the package in the package file 405 and updates the program file record to set the date and time when the last package was received and to set the pointer identifying the received package from other packages stored in the package file 405. Then, at step 448, the local controller 28 ends the communication session).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Tjaden into the combined teaching of Ericson and Mishra by imitating a session and closing the session once after transmission of software bundle. One would be motivated to (Tjaden on [Col 14 line 5-13]).

Claims 18-23 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 20150002431) in view of Mishra et al (hereinafter Mishra) (US 20160117235) and further in view of Tjaden (US 5915238).

Regarding claim 18 Ericson teaches A method for receiving a software release, the method comprising  (Ericson on [0002] teaches a mechanism for distribution of source codes by releasing new software version to replace previous version of software package);
receiving, by the one or more processors, a bundle including signed release bundle information(Ericsson on [0026] teaches a validator node in a peer-to-peer network receives a source code commit transaction from a developer node. See on [0009] teaches users may perform source code commit transactions that provide new software packages and updates to existing software packages to the distributed code repository. A source code commit transaction includes providing a link to a software package (or by providing the software package itself) to a plurality of networked computing nodes that are managed or owned by other users);
verifying, by the one or more processors, a source of the signed release bundle information (Ericsson on [0030] teaches the validator node validates the source code commit transaction. In some examples, the validating includes executing terms in the transaction via a smart contract protocol. These terms may include lines of code that are executed to authenticate the developer that provided the transaction. See on [0010] teaches the networked computing node validates the transaction by authenticating the user or node that submitted the transaction. See on [0019] teaches the transaction submitted by Node A 102 may include terns that are written into the code of the transaction. The terms in the transaction are executed by a recipient of the transaction to carry out the transaction. For example, terms in the submitted transaction may include terms that are executed to authenticate the developer or Node A 102);
after verification of the source, identifying, by the one or more processors, a transaction directory (Ericsson on [0035] teaches the validator node generates a transaction ledger block corresponding to the validated transaction. In the present example, the validator node provides the transaction, in a transaction ledger block that includes one or more other transactions that have been validated by the validator node. See on [0019] teaches the transaction submitted by Node A 102 may include terns that are written into the code of the transaction. The terms in the transaction are executed by a recipient of the transaction to carry out the transaction. For example, terms in the submitted transaction may include terms that are executed to authenticate the developer or Node A 102, update a transaction ledger to include the transaction);
verifying, by the one or more processors, each of the one or more files is included in the transaction directory (Ericsson on [0040-0041] teaches Transaction 302 includes data that describes a requested update to a code repository. For example, the transaction 302 may correspond to a source code commit transaction that pushes a new file or an update to an existing file to the distributed code repository, the data included in the transaction 302 includes a transaction identifier 304. In some examples, the transaction identifier 304 includes a hash of one or more of the following: a hash of a location of a signed code 306 (or of another type of software file), an identifier of a developer node 308, an encrypted command 310, a description of the source code 312, a time stamp 314, a node locations 316 field, or versioning information 318. In some examples, the transaction identifier 304 also takes into account one or more hashes of previous transactions).
 initiating, by one or more processors, a release bundle transaction session corresponding to a software release (Tjaden Fig 23 and text on [Col 19 line 1-29] teaches establishing a communication session corresponding to application package containing program file);
 and closing, by the one or more processors, the release bundle transaction session in response to verification, (Tjaden Fig 23 and text on [Col 19 line 1-29] teaches establishing a communication session corresponding to application package containing program file. further teaches the local controller 28 stores the package in the package file 405 and updates the program file record to set the date and time when the last package was received and to set the pointer identifying the received package from other packages stored in the package file 405. Then, at step 448, the local controller 28 ends the communication session).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Tjaden into the teaching of Ericson by imitating a session and closing the session once after transmission of software bundle. One would be motivated to do so in order to manage and record transmission and /or retrieval of software package (Tjaden on [Col 14 line 5-13]).
Although the combination of Ericson and Tjaden teaches software bundle comprises files and the files are marked with a version number (i.e. which can be a Meta data), However the combination fails to explicitly teaches metadata corresponding each of the file in the bundle, but Mishra from analogous art teaches 
 (Mishra on [0037 and 0060] teaches a software package comprising many files and may combined in various different ways to build different versions and files can be located based on file name and file size (i.e. metadata)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mishra into the teaching of Ericson by having metadata for each file in the bundle. One would be motivated to do so in order to perform automated testing of complex software and effectively interpret the test result (Mishra on [0004]).

Regarding claim 19 the combination of Ericson, Tjaden and Mishra teaches all the limitations of claim 18 above Ericson further teaches where the signed release bundle information includes, for each of the one or more files, a checksum corresponding to the file (Ericson on [0032] teaches the decrypted digital signature may include the public key, a checksum computed from the source code, and/or some other value that the validator may compare to validate that the source code package was signed using the private key that is part of the same key pair as the retrieved public key. see on [0016] teaches Node A 102 signs the software package 104 to create a signed software package 106. The signed software package 106 is structured to include a signature and also the contents of the software package 104);
where verifying the source of the signed release bundle information comprises  (Ericsson on [0030] teaches the validator node validates the source code commit transaction. In some examples, the validating includes executing terms in the transaction via a smart contract protocol. These terms may include lines of code that are executed to authenticate the developer that provided the transaction. See on [0010] teaches the networked computing node validates the transaction by authenticating the user or node that submitted the transaction. See on [0019] teaches the transaction submitted by Node A 102 may include terns that are written into the code of the transaction. The terms in the transaction are executed by a recipient of the transaction to carry out the transaction. For example, terms in the submitted transaction may include terms that are executed to authenticate the developer or Node A 102);99934248.1 
61JFRG.P0001US.C1/1001125666 identifying, by the one or more processors, a signature corresponding to the signed release bundle information, the signature generated based on a private key of a distributor device (Ericson on [0028 and 0032] teaches the decrypted digital signature may include the public key, a checksum computed from the source code, and/or some other value that the validator may compare to validate that the source code package was signed using the private key that is part of the same key pair as the retrieved public key. see on [0016-0017] teaches Node A 102 signs the software package 104 to create a signed software package 106. The signed software package 106 is structured to include a signature and also the contents of the software package 104);
accessing, by the one or more processors, a public key from a memory of a node device, the public key corresponding to the private key (Ericson on [0028 and 0031] teaches a key pair including a private key and a public key. The public key is distributed to other nodes that use the public key to verify the signature);
and decoding, by the one or more processors, the signature based on the public key (Ericson on [0031] teaches authenticating the developer includes accessing a public key corresponding to the developer by retrieving the public key from the transaction itself (if provided by the developer in the transaction), or by retrieving the public key from a listing of public keys that is accessible to the validator node via a network location. Once the public key is retrieved, the validator node inputs the signature and the public key into a signature verification function (e.g., DSA, Elliptic Curve Signature, RSA, and so forth) to decrypt the digital signature).
20 the combination of Ericson, Tjaden and Mishra teaches all the limitations of claim 18 above Ericson further teaches further comprising: identifying, by the one or more processors, one or more files based on the signed release bundle information (Ericson on [0011] teaches This transaction listing may be accessed by nodes in the network to identify the developers of software packages, locations of software packages and versioning information corresponding to the software packages, such as the identity of the most recent versions of the software packages and changes from previous versions of the software packages. see on [0027] teaches the source code commit transaction identifies a location of a signed software package and an indicator of a virtual currency amount. In some examples, the location identifier includes a Uniform Resource Locator (URL) web address, network drive identifier, directory identifier, file path, or other identifier that specifies a location corresponding to the signed software package. See on [0034] teaches the validator node also compares the software package with a previous version of the software package to identify differences over time. The comparing may include generating a difference file that identifies added files, deleted files, changes in lines of source code (of one or more source code files), and other differences);
and receiving, by the one or more processors, a file to be loaded into the transaction directory (Ericsson on [0040-0041] teaches Transaction 302 includes data that describes a requested update to a code repository. For example, the transaction 302 may correspond to a source code commit transaction that pushes a new file or an update to an existing file to the distributed code repository, the data included in the transaction 302 includes a transaction identifier 304. In some examples, the transaction identifier 304 includes a hash of one or more of the following: a hash of a location of a signed code 306 (or of another type of software file), an identifier of a developer node 308, an encrypted command 310, a description of the source code 312, a time stamp 314, a node locations 316 field, or versioning information 318. In some examples, the transaction identifier 304 also takes into account one or more hashes of previous transactions).
Regarding claim 21 the combination of Ericson, Tjaden and Mishra teaches all the limitations of claim 18 above Ericson further teaches further comprising: in response to verification that each of the one or more files is included in the transaction directory, generating, by the one or more processors, a checksum for an entirety of the one or more files  (Ericson on [0032] teaches a checksum computed from the source code, and/or some other value that the validator may compare to validate that the source code . see on [0036 and 0041-0042] teaches the validator node assigns the transaction identifier by accessing one or more hashes included in previous transaction ledger blocks to perform a proof of work. In more detail, the proof of work may include generating a hash that includes contents from the transaction ledger and also a hash of a previous transaction ledger block. The proof of work helps protect the transaction ledger block (and the previous transaction ledger blocks) from tampering because it provides a cryptographic link between the transaction ledger block and previous transaction ledger blocks. In that regard, the hashes in the transaction identifiers help ensure that even minor changes in the previous transaction ledger block result in a different hash, thereby indicating the existence of the tampering);
and identifying, by the one or more processors, a checksum for an entirety of the bundle (Ericson on [0016 and 0033] teaches a hash generated from the software package 104).

Regarding claim 22 the combination of Ericson, Tjaden and Mishra teaches all the limitations of claim 21 above Ericson further teaches further comprising: comparing, by the one or more processors, the checksum for the entirety of the one or more files and the checksum for the entirety of the bundle (Ericson on [0033, 0036, 0041-0042] teaches The validator may compare the hash retrieved from the decrypted signature with a hash that the validator node generates from the software package to verify that the contents of the software package have not been tampered with or otherwise modified, such as by an unauthorized user, entity, or software program. Techniques for generating the hash from the software package include MD5, SHA-1, and so forth);
authorizing, by the one or more processors, transfer of the one or more files from the transaction directory to a memory of a node device based on a match between the checksum for the entirety of the one or more files and the checksum for the entirety of the bundle (Ericson on [0033-0034] teaches once the software package is authenticated and compared with a previous software package, the transaction is considered validated, and the software package may then be pushed to other nodes in the network);
 and applying meta data included in the signed release bundle information to the one or more files transferred to the memory (Ericson on [0017] teaches Node A 102 creates a source code commit transaction to update a code repository to include the signed software package 106. In the present example, the source code commit transaction includes an identifier of the developer or Node A as well as a link to the signed software package. See on [0045] teaches the description of source code 312 includes text that provides a description of the contents of the source code and/or describes updates to the source code that are provided by the transaction 302).
Regarding claim 23 the combination of Ericson, Tjaden and Mishra teaches all the limitations of claim 21 above Ericson further teaches where closing the release bundle transaction session is further based on the checksum for the entirety of the one or more files and the checksum for the entirety of the bundle (Ericson on [0033-0034] teaches The validator may compare the hash retrieved from the decrypted signature with a hash that the validator node generates from the software package to verify that the contents of the software package have not been tampered with or otherwise modified, once the software package is authenticated and compared with a previous software package, the transaction is considered validated, and the software package may then be pushed to other nodes in the network).
Regarding claim 25 Ericson teaches a system for receiving a software release, the system comprising: (Ericson on [0002] teaches a mechanism for distribution of source codes by releasing new software version to replace previous version of software package);
at least one memory storing instructions; and one or more processors coupled to the at least one memory, the one or more processors configured to execute the instructions to cause the one or more processors to: (Ericson Fig 1 and text on [0013-0014] teaches one or more hardware processors coupled to the non-transitory memory that are configured to read instructions from the non-transitory memory to perform the operations);
receive a bundle including signed release bundle information, (Ericsson on [0026] teaches a validator node in a peer-to-peer network receives a source code commit transaction from a developer node. See on [0009] teaches users may perform source code commit transactions that provide new software packages and updates to existing software packages to the distributed code repository. A source code commit transaction includes providing a link to a software package (or by providing the software package itself) to a plurality of networked computing nodes that are managed or owned by other users);
verify a source of the signed release bundle information (Ericsson on [0030] teaches the validator node validates the source code commit transaction. In some examples, the validating includes executing terms in the transaction via a smart contract protocol. These terms may include lines of code that are executed to authenticate the developer that provided the transaction. See on [0010] teaches the networked computing node validates the transaction by authenticating the user or node that submitted the transaction. See on [0019] teaches the transaction submitted by Node A 102 may include terns that are written into the code of the transaction. The terms in the transaction are executed by a recipient of the transaction to carry out the transaction. For example, terms in the submitted transaction may include terms that are executed to authenticate the developer or Node A 102); 
after verification of the source, identify a transaction directory (Ericsson on [0035] teaches the validator node generates a transaction ledger block corresponding to the validated transaction. In the present example, the validator node provides the transaction, in a transaction ledger block that includes one or more other transactions that have been validated by the validator node. See on [0019] teaches the transaction submitted by Node A 102 may include terns that are written into the code of the transaction. The terms in the transaction are executed by a recipient of the transaction to carry out the transaction. For example, terms in the submitted transaction may include terms that are executed to authenticate the developer or Node A 102, update a transaction ledger to include the transaction);
 verify each of one or more files is included in the transaction directory (Ericsson on [0040-0041] teaches Transaction 302 includes data that describes a requested update to a code repository. For example, the transaction 302 may correspond to a source code commit transaction that pushes a new file or an update to an existing file to the distributed code repository, the data included in the transaction 302 includes a transaction identifier 304. In some examples, the transaction identifier 304 includes a hash of one or more of the following: a hash of a location of a signed code 306 (or of another type of software file), an identifier of a developer node 308, an encrypted command 310, a description of the source code 312, a time stamp 314, a node locations 316 field, or versioning information 318. In some examples, the transaction identifier 304 also takes into account one or more hashes of previous transactions).
(Ericson on [0038] teaches to retrieve that most recent version of the software package, the node may access a location identifier from the transaction ledger block and download the software package from that location. see on [0051] teaches A network interface 412 transmits and receives signals between computing device 400 and other devices, such as user devices, data storage servers, payment provider servers, and/or other computing devices via a communications link 414).
Although Ericson teaches verification, based on the signed release bundle information, that each of the one or more files is included in the transaction directory (Ericson on [0040-0041]) but fails to explicitly teach imitating a session and closing the session once after transmission of software bundle, however Tjaden from analogous art teaches initiate a release bundle transaction session corresponding to a software release (Tjaden Fig 23 and text on [Col 19 line 1-29] teaches establishing a communication session corresponding to application package containing program file);
 and close the release bundle transaction session in response to verification, (Tjaden Fig 23 and text on [Col 19 line 1-29] teaches establishing a communication session corresponding to application package containing program file. further teaches the local controller 28 stores the package in the package file 405 and updates the program file record to set the date and time when the last package was received and to set the pointer identifying the received package from other packages stored in the package file 405. Then, at step 448, the local controller 28 ends the communication session).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Tjaden into the teaching of Ericson by imitating a session and closing the (Tjaden on [Col 14 line 5-13]).
Although the combination of Ericson and Tjaden teaches software bundle comprises files and the files are marked with a version number (i.e. which can be a Meta data), However the combination fails to explicitly teaches metadata corresponding each of the file in the bundle, but Mishra from analogous art teaches 
 (Mishra on [0037 and 0060] teaches a software package comprising many files and may combined in various different ways to build different versions and files can be located based on file name and file size (i.e. metadata)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mishra into the teaching of Ericson by having metadata for each file in the bundle. One would be motivated to do so in order to perform automated testing of complex software and effectively interpret the test result (Mishra on [0004]).

Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 20150002431) in view of Mishra et al (hereinafter Mishra) (US 20160117235)  in view of Tjaden (US 5915238) and further in view of Boulton (US 20190050576).

Regarding claim 24 the combination of Ericson, Tjaden and Mishra teaches all the limitations of claim 21 above Ericson, the combination fails to explicitly teach further comprising: 99934248.1 62JFRG.P0001US.C1/1001125666 in response to a determination that each of one or more files corresponding to the signed release bundle information is not included in the transaction directory, rejecting, by the one or more processors, the software release, (Boulton on [0012 and 0035] teaches rejecting deployment of software if not meeting the security criteria).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Boulton into the combined teaching of Ericson, Tjaden and Mishra by rejecting deployment of software based on security criteria. One would be motivated to do so in order to safely deploy updated version of software (Boulton on [0011-0012]).

Claim 26-27 rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 20150002431) in view of Mishra et al (hereinafter Mishra) (US 20160117235)  in view of Tjaden (US 5915238) and further in view of SALMON-LEGAGNEUR et al (hereinafter Salmon) (US 20170262657).

Regarding claim 26 the combination of Ericson, Tjaden and Mishra teaches all the limitations of claim 25 above, Ericson further teaches where the one or more processors are further configured to execute the instructions to cause the processors to (Ericsson on [0030] teaches the validator node validates the source code commit transaction. In some examples, the validating includes executing terms in the transaction via a smart contract protocol. These terms may include lines of code that are executed to authenticate the developer that provided the transaction. See on [0010] teaches the networked computing node validates the transaction by authenticating the user or node that submitted the transaction. See on [0019] teaches the transaction submitted by Node A 102 may include terns that are written into the code of the transaction. The terms in the transaction are executed by a recipient of the transaction to carry out the transaction. For example, terms in the submitted transaction may include terms that are executed to authenticate the developer or Node A 102).99934248.1
The combination of Ericson, Tjaden and Mishra fails to teach generate a plurality of checksums based on the one or more files; and compare the plurality of checksums to a second plurality of checksums included in the signed release bundle information, However Salmon from analogues art teaches generate a plurality of checksums based on the one or more files; and compare the plurality of checksums to a second plurality of checksums included in the signed release bundle information (Salmon on [0017, 0022, 0029, 0031, 0035-0037] teaches generating plurality of checksum for one or more files and comparing each checksum with it respective checksum of second file).
 Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Salmon into the combined teaching of Ericson, Tjaden and Mishra by generating plurality of checksum for each of one or more file and comparing it with its respective file. One would be motivated to do so in order to improve integrity and authenticity of an application (Salmon on [0014-0016]).
Regarding claim 27 the combination of Ericson, Tjaden, Mishra and Salmon teaches all the limitations of claim 26 above, Salmon further teaches wherein, to generate the plurality of checksums, the one or more processors are further configured to execute the instructions to cause the one or more processors to generate, for each file of the one or more files, a checksum corresponding to the file (Salmon on [0017, 0022, 0029, 0031, 0035-0037] teaches generating plurality of checksum for one or more files and comparing each checksum with it respective checksum of second file).
 Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Salmon into the combined teaching of Ericson, Tjaden and Mishra by generating plurality of checksum for each of one or more file and comparing it with its respective file. (Salmon on [0014-0016]).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/25/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOEEN KHAN/Examiner, Art Unit 2436                                                                                                                                                                                                        /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436